Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Information Disclosure Statement
2.      The information disclosure statements (IDS) submitted on 10/24/2018, 02/19/2019, and 11/09/2020 have been considered.   
            Claim Objections

3. 	Claims 7 and 18 are objected to because of the following informalities:
In claims 7 and 18, missing the “,” after the word “(CV)”.  
Appropriate correction is required.	 
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claims 8 and 19, “a decrease in a value of the characteristic data, and a similarity in a value of the characteristic data” is indefinite. It is not clear 
AIA  Statement - 35 USC § 102 & 103  
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention.

 
8.	Claims 1-2, 4-10, and 12-13, and 15-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated over Nakatsuji  (US 2009/0128159).
As per Claims 1 and 12, Nakatsuji teaches a method for identifying an anomaly in at least one of a re-chargeable battery of an equipment and at least one component connected to the re-chargeable battery (Fig 1, a battery pack 1 includes a “secondary battery” is “rechargeable battery”, para [0015], which built in “load apparatus 3” such as a “computer”, para [0021]), the method comprising: 
(detect voltage from “secondary battery”, para [0015] lines 2-5), wherein the parametric measurement data comprises at least one of current measurement data (Fig 1, 16; para [0023]-[0024]), voltage measurement data (Fig 1, 20), and temperature measurement data (Fig 1, 17); 
determining, by the processor, a plurality of characteristic data based on the parametric measurement data (Fig 4, I-V characteristics, e.g. “α1 and α2 curves” determined between voltage, current, and temperature; paras [0002]-[0005]); 
comparing, by the processor, the plurality of characteristic data with a plurality of threshold values (paras [0006]-[0007], [0029], [0032], Fig 2) stored in a memory (Fig 2, step S21, para [0032]);
analyzing, by the processor, results of comparing the plurality of the threshold values with the plurality of characteristic data (paras [0027], [0029]-[0031]); and 
outputting, by the processor, a severity level of the anomaly in the at least one of the re-chargeable battery of the equipment and the at least one component connected to the re-chargeable battery (Fig 2, if abnormal step S5, para [0032] last 7 lines), based on the results of comparing the plurality of the threshold values with the plurality of characteristic data (based on threshold voltages, e.g. 2.5 V and 4.1 V in Fig 4, paras [0027], [0031]).
As per Claims 2 and 13, Nakatsuji teaches the method and apparatus as claimed in claims 1 and 12, further comprising: detecting, by the processor, a fault in the at least one of the re-chargeable battery of the equipment and the at least one (abstract, see above Claim 1), based on determining an abnormality in the received parametric measurement data by analyzing a behavior pattern of the at least one of the re-chargeable battery of the equipment and the at 25least one component connected to the re-chargeable battery, based on at least one of a drawing abnormal current (para [0024]), an abnormal power demand, the abnormal operation, and a short circuit resistance (paras [0032], [0024]); and triggering, by the processor, to perform at least one action, based on detecting at least one of the fault and the severity level in at least one of the re-chargeable battery of the equipment and the at least one component connected to the re-chargeable battery (the charge process is started or switched, para [0008]), wherein the at least one action comprises at least one of turning off the equipment, entering a hibernate mode, entering a power saving mode, and outputting an emergency message (the charge process turns off, paras [0024], [0032] last 7 lines).  
As per Claims 4 and 15, Nakatsuji teaches the method and apparatus as claimed in claims 1 and 12, further comprising:  
26outputting, by the processor, at least one suggestion based on an identified severity level of a fault, wherein the at least one suggestion data comprises at least one of a notification to visit service center, a notification to connect the equipment to specific adapter, and a notification to turn off the equipment (para [0032] last 7 lines, Fig 2 steps S4-S5).  
As per Claims 5 and 16, Nakatsuji teaches the method and apparatus as claimed in claims 4 and 15, wherein the outputting the at least one suggestion based on (Fig 2, steps S21, para [0032).  
As per Claims 6 and 17, Nakatsuji teaches the method and apparatus as claimed in claims 5 and 16, wherein storing the log data associated with the severity level of the fault further comprises transmitting the log data to a server for identification of faulty batch of re-chargeable batteries (Fig 2, step S5; para [0032] last 7 lines - Notify charger 2 of abnormal situation. Fig 1 battery pack1 is built in the load apparatus 3, e.g. a personal computer, para [0021]).  
As per Claims 7 and 18, Nakatsuji teaches the method and apparatus as claimed in claims 1 and 12, wherein the plurality of characteristic data comprises at least one of a loss of energy (EL) between charging and discharging of re-chargeable battery, a terminal voltage (Vt) at fixed low State Of Charge (SOC) (5%) level (Vmin) of re-chargeable battery, a Constant Voltage (CV) phase time (Tcv) (Fig 4 shows constant voltage charge region; paras [0005], [0034]), a discharge voltage slope (Slopev), a maximum value of SOC at the end of charging (SOCm) of the re-chargeable battery (Fig 4, discharge of I3 with temperature; paras [0029]-[0031]), a first order slope parameter from the Vt vs. SOC Polynomial curve fitting (polyfit) parameters (Pparam), a mean of estimated internal resistance during discharge (meanR) of the re-chargeable battery, and a difference of end of charge resistance and start of discharge (ΔR) of the re-chargeable battery.  
As per Claims 8 and 19, Nakatsuji teaches the method and apparatus as claimed in claims 7 and 18, wherein analyzing the results of the comparing the plurality of the threshold values with the plurality of the characteristic data comprises identifying (charge until cell voltage reaches, 2.5 V and 4.2V (i.e. α1 as shown in Fig 4), paras [0003]-[0004]), a decrease in a value of the characteristic data (charge current value drops down (i.e. I3 as shown in Fig 4, para [0005]), and a similarity in a value of the characteristic data (para [0006]).  
As per Claims 9 and 20, Nakatsuji teaches the method and apparatus as claimed in claims 8 and 19, wherein outputting the anomaly associated with the at least one of the re-chargeable battery and the at least one component connected to the re-chargeable battery comprises outputting the anomaly if a value of at least one of, the EL, the Tcv, the Slopev, the Pparam, and the SOCm is increased above the threshold value (when constant voltage charge is equal to or higher than, e.g. 4.1 V , paras [0031]-[0032]).
As per Claims 10 and 21, Nakatsuji teaches the method and apparatus as claimed in claims 8 and 19, wherein outputting the anomaly associated with the at least one of the re-chargeable battery of the equipment and the at least one component connected to the re-chargeable battery comprises outputting the anomaly if a value of at least one of, the Vmin, the meanR, and the ΔR is decreased below the threshold value (e.g. Vmin is 50 mV, paras [0032], [0037], [0029]).  
Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 


10.	Claims 3 and 14 are rejected under AIA  35 U.S.C. 103 as being obvious over Nakatsuji in view of Xie et al, hereinafter Xie (US 2016/0055736), as evidenced by Ball et al (Machine Learning for Probability Density Function).
As per Claims 3 and 14, Nakatsuji teaches the method and apparatus as claimed in claims 1 and 12, further comprising: determining, by the processor, the plurality of characteristic data based on the received parametric measurement data (Fig 4); analyzing, by the processor, a normal operation range of the at least one of a re- chargeable battery of the equipment and the at least one component connected to the re-chargeable battery based on the plurality of the characteristic data (Fig 1, paras [0021], [0024], [0026]), but Nakatsuji does not disclose characteristic data in initial cycles; calculating, by the processor, a Probability Density Function (PDF) for the plurality of characteristic data; segregating, by the processor, the plurality of characteristic data, based on a statistical classification method; and creating, by the processor, a training model associated with the learned data corresponding to the segregated plurality of characteristic data.  
However, Xie discloses characteristic data in initial cycles (Figs 8, 9, paras 0021-0022); calculating, by the processor, a Probability Density Function (PDF) for the plurality of characteristic data (Fig 14A, para [0075]); 
segregating, by the processor, the plurality of characteristic data, based on a statistical classification method (the training data collected (para [0076]). The PDF is a tool used by machine learning algorithms and neural networks that are trained to compute PDF as evidenced by Ball et al. It is noted that the algorithms of machine learning that sort or classify information as “statistical classification“); and 
creating, by the processor, a training model associated with the learned data corresponding to the segregated plurality of characteristic data (the training data is used to build data histogram, paras [0075]-[0076]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Nakatsuji to implement PDF and classification method as taught by Xie that would provide measurement of battery cell parameters, e.g. the overcharge and over-discharge exist in the battery cells and battery pack and used these parameters as tools to create failures (Xie, [0057]) and simultaneously processed using advanced probabilistic algorithms to provide an early warning for the incoming failure of battery cells in a battery pack (Xie, abstract).

11.	Claims 11 and 22 are rejected under AIA  35 U.S.C. 103 as being obvious over Nakatsuji in view of Cohen et al, hereinafter Cohen (US patent 9,774,205).
As per Claims 11 and 22, Nakatsuji teaches the method and apparatus as claimed in claims 1 and 12, wherein outputting the severity level comprises determining, but Nakaysuji does not teach using likelihood estimation method, a likelihood of being faulty corresponding to the at least one of the re-chargeable battery based on a health status of the at least one of the re-chargeable battery. However, Cohen discloses using likelihood estimation method, a likelihood of being faulty corresponding to the at least one of the re-chargeable battery based on a health status of the at least one of the re-chargeable battery (col 5 lines 36-44, col 4 lines 63-67, col 2 lines 40-42).

Conclusion
12.	In addition to the above prior art, with the same concept regarding detecting abnormal in rechargeable battery, such as: Leidich et al (US 2017/0082693), Stewart et al (US 2017 /0074918), Kawasumi et al (US 8,179,139), and Thandiwe (US patent 6,268,713).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863